—In a family offense proceeding, the appeal is from an order of protection of the Family Court, Nassau County (Mosca, J.), entered February 4, 1991, which, after a hearing, directed that the appellant refrain from acts of violence towards the petitioner for a period of one year.
Ordered that the appeal is dismissed, without costs or disbursements.
In this case, the order of protection has expired, and the *608determination of this appeal would have no direct effect upon the parties. Accordingly, the appeal is dismissed as academic (Matter of Brown v Brown, 185 AD2d 812; Matter of McClure v McClure, 176 AD2d 325; Matter of Andrews v Andrews, 168 AD2d 444). Thompson, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.